            Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 1 of 8. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                            CASE NO.

                              Plaintift
                                                     JUDGE
               V.


$102,412.001N U.S.CUttNCY SEIZED
FROWIDARNELL EMORY ON
FEBRUARY 13,2019,PURSUANT TO
THE EXECUTION OF A SEARCH
WARRANT,and                                      )

                                                 )
THREE(3)FIREARMS SEIZED FROM
DARNELL EMORY ON FEBRUARY 13,
2019,PURSUANT TO THE EXECUTION
OF A SEARCH WARRANT,                             )

                                                 )
                              Dcfendants.            )COMPLAINT IN FORFEITURE
       NOW COMES Plaintitt thC United Statcs ofAmcrica,by Justin E.Herdman,Unitcd

States Attorlley for thc Northerll District of Ohio,and Jamcs L.Ⅳlorford and ⅣIargaret A.

Sweeney,Assistant U.S.Attorncys,and fllcs this Complaint in Forfeiture,rcspectfully alleging

as follows in accordance with Supplemcntal Rule G(2)ofthC Fcderal Rulcs of C市 il Proccdure:

                           URISDICTION
                           」                  AND INTRODUCTION
       l.   This Colllrt has sutteCt matterjurisdiction ovcr an action commenced by thc

United Statcs under 28 1」 .S.C.Scction 1345,and over an action for forfcitllre undcr 28 U.S.C.


Scction 1355(a).ThiS COurt also hasjunsdiction over this particular action undcr 21 UoS.C.
              Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 2 of 8. PageID #: 2




Section 881(a)(6) (currency), 21 U.S.C. Section 881(a)(11) (firearms), and 18 U.S.C. Section

924(d)(1) (firearms).

         2.      This Court has in rem jttrisdrction over the defendant properties pursuant to: (i) 28

U.S.C. Section 1355(bX1XA) because acts giving rise to the forfeiture occurred in this district;

and,   (ii) 28 U.S.C. Section 1355(bX1XB), incorporating 28 U.S.C. Section 1395,        because the

action accrued in this district.

         3.      This Court will have control over the defendant properties through service of

arrest warrants in rem, which the United States   will   execute upon the defendant properties. See,

Supplemental Rules G(3)(b) and G(3)(c).

         4.      Venue is proper in this district pursuant to: (i) 28 U.S.C. Section 1355(bXlXA)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) 28 U.S.C. Section   1395

because the action accrued in this district.

         5.      On February 13, 2019, the defendant properties were seized at the Krems Avenue,

Maple Heights, Ohio, residence of Darnell Emory pursuant to the execution of a state search

warrant. The defendant properties are now in the custody of the federal govemment.

         6.      The Federal Bureau of Investigation (FBI) conlmenced an administrative

forfeiture proceeding. A claim to the defendant $102,412.00 in U.S. Currency was submitted in

the administrative forfeiture proceeding by Darnell Emory, thereby requiring the f,rling of this

judicial forfeiture action.

         7.      The defendant $102,412.00 in U.S. Currency is subject to forfeiture to the United

States under 21 U.S.C. Section 881(a)(6) in that   it constitutes proceeds traceable to illegal drug

trafficking activities, and/or was used or was intended to be used in exchange for illegal
                                                   つ４
             Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 3 of 8. PageID #: 3



controlled substances, and"/or was used or was intended to be used to facilitate illegal drug

trafficking activities.

        8.       The defendant f,rrearms are subject to forfeiture to the United States under 21

U.S.C. Section 881(a)(11) in that they were used - or were intended to be used - to facilitate the

transportation, sale, receipt, possession, or concealment of illegal controlled substances and/or

drug proceeds.

        9.       The defendant firearms also are subject to forfeiture to the United States under 18

U.S.C. Section 924(d)(l) in that they were involved in or used in a knowing violation of 18

U. S.C. Section 922(9)(1).


        10.      l8 U.S.C. Section 922(9)(1)   makes   it unlawful for any person who has been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year to

possess, in or affecting commerce, any firearm or ammunition.

                      DESCRIPTION OF THE DEFENDANT FIREARMS

        11.      The following firearms are the defendant firearms in the instant case. Each of the

firearms was manufactured outside of the state of Ohio:

        a.)      Taurus 9mm pistol, serial number: TLM79086 with ammunition.

        b.)      Taurus .357 revolver, serial number: KTl8367 with ammunition.

        c.)      Smith & Wesson 40 caliber pistol, serial number: DUH0271 with ammunition.

PRIOR CRIME PUNISHABLE BY IMPRISONMENT FOR A TERM EXCEEDING ONE YBAR

        12.      On or about January 23,2004, Damell Emory was convicted of trafficking in

drugs with schoolyard specification in the Cuyahoga County Court of Common Pleas, Case

Number: CR-03-443495.




                                                  3
           Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 4 of 8. PageID #: 4




                                           FORFEITURE

       13.     The Northem Ohio Law Enforcement Task Force (NOLETF) began investigating

the drug trafficking activities of Damell Emory in 2018.

       14.     The investigation revealed that Emory     -   and the Drug Trafficking Organization

(DTO) of which he was a member - was responsible for selling large quantities of cocaine in the

Northern District of Ohio.

       15.     On February 13,2019, NOLETF investigators          -   in cooperation with the South

East Area Law Enforcement (SEALE) Narcotics and SEALE SWAT                 -   executed a (state) search

warrant at the Krems Avenue, Maple Heights, Ohio, residence of Damell Emory. At

approximately 7:00 a.m., the SEALE SWAT Team made entry into the residence, where they

found Emory in the upstairs bedroom area.

        16.       Emory was secured and the residence was cleared. Emory stated to members           of

SEALE SWAT while they were securing him that there were guns and drugs in the house.

        17.       Inter alia, the following items were recovered as a result of the execution of the

search warrant:

        a.)       A bag containing more than two (2) kilograms of cocaine was recovered from the
                  upstairs hall closet.

        b.)       A bundle of U.S. currency was recovered between the bed mattresses in the
                  master bedroom.

        c.)       A box containing U.S. currency was recovered from the downstairs living room
                  closet.

        d.)       The defendant Taurus 9mm pistol, serial number: TLM79086 with loaded
                  magazine, was recovered from the dining room buffet.

        e.)       The defendant Taurus .357 revolver, serial number: KTl8367, was recovered
                  from the (northeast) bedroom closet.

        f.)       A box of .357 ammunition was recovered in the dining room.
              Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 5 of 8. PageID #: 5



        g.)      The defendant Smith & Wesson 40 caliber pistol, serial number: DUH0271 was
                 recovered in the master bedroom.

        h.)      The bag containing the more than two (2) kilograms of cocaine also contained a
                 digital scale with residue, packaging materials, and latex gloves.

        i.)      Seven (7) cell phones were found in the master bedroom.

       j.)       Five (5) additional cell phones were found on Emory's person.

        k.)      An electronic money counter was recovered on the living room floor.

        l.)      Packaging materials were recovered in both the (northeast) bedroom and in the
                 living room.

        18.      The currency recovered during the execution of the search warrant [i.e., between

the bed mattresses in the master bedroom and in a box in the living room closet] totaled

$102,412.00 in U.S. Currency and is the defendant currency in the instant case.

        19.      During the execution of the search warrant, Emory was advised that he was not

under arrest and was free to leave at any time. Emory verbally acknowledged his understanding

of this and stated he did wish to speak with investigators. Inter alia, Emory stated the following:

        a.)      Emory began by acknowledging ownership of the recovered cocaine, firearms,

and curency.

        b.)      Emory stated that the recovered currency was proceeds eamed from selling

cocaine to his drug customers.

        c.)      Emory did not wish to speak about and./or identify his drug [cocaine] customers.

        d.)      Emory advised that the recovered firearms belonged to him, and stated that he

uses the firearms for protection because he was once robbed at gunpoint due to his associations

and selling drugs.

       20.       A copy of the search warrant and the signed inventory were left with Emory when

the investigators cleared the residence.
                Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 6 of 8. PageID #: 6



         21.       On March 27,2019, a three-count Indictment was returned against Emory in Case

No. 1:19-CR-170, United States District Court, Northem District of Ohio (Judge Solomon

Oliver, Jr.). The Indictment was based upon the execution of the February 13,2019 search

warrant at Emory's Maple Heights, Ohio, residence and, particularly, charged defendant Emory

as   follows:

         Count    1:      Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C.
                          Section 841.

         Count    2:      Possessing a Firearm in Furtherance of a Drug Trafficking Crime, in
                          violation of 18 U.S.C. Section 92a(c)(1)(A)(i).

         Count    3:      Felon in Possession of a Firearm and Ammunition, in violation of 18
                          U.S.C. Section 922(9).

         22.       The properties named for forfeiture in the instant (civil) case also are named for

(criminal) forfeiture in the Indictment in N.D. Ohio Case No. 1:19-CR-170.

                                              CONCLUSION

         23.       By reason of the foregoing, the defendantSl02,4l2.00 in U.S. Currency is subject

to forfeiture to the United States under 21 U.S.C. Section 381(a)(6) in that it constitutes proceeds

traceable to illegal drug trafficking activities, and/or was used or was intended to be used in

exchange for illegal controlled substances, and/or was used or was intended to be used to

facilitate illegal drug traffi cking activities.

         24.       By reason of the foregoing, the defendant firearms are subject to forfeiture to the

United States under 21 U.S.C. Section 881(a)(11) in that they were used - or were intended to be

used - to facilitate the transportation, sale, receipt, possession, or concealment of illegal

controlled substances and,/or drug proceeds.




                                                    6
           Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 7 of 8. PageID #: 7



       25.     By reason of the foregoing, the defendant firearms also are subject to forfeiture to

the United States under 18 U.S.C. Section 924(d)(l) in that they were involved in or used in a

knowing violation of 18 U.S.C. Section 922(g(l).

       WHEREFORE, Plaintiff, the United States of America, requests that this Court enter

judgment condemning the defendant properties and forfeiting them to the United States, and

providing that the defendant properties be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

                                                     Respectfully submitted,

                                                     Justin E. Herdman
                                                     U.S. Attorney, Northern District of Ohio




                                                                   brd (Ohio;      s7)
                                                               United StqldAttorney, N.D. Ohio
                                                     Carl B. Stokes UFCourtHouse
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113
                                                     21 6.622.37 43 I F ax: 21 6.522.7 499
                                                     James. Morford@usdoj gov.




                                                                                          e1)

                                                     Carl B.Sヽ kd U
                                                     801 West Superior Aven
                                                     Cleveland, Ohio 44113
                                                     216.622.3990 / Fax: 216.522.7499
                                                     Margaret. Sweeney@usdoj gov .




                                                7
           Case: 1:19-cv-01231 Doc #: 1 Filed: 05/30/19 8 of 8. PageID #: 8



                                          VERIFICAT10N

STATE OF OH10                  )
                                )SS.
COUNTY OF CUYAHttGA)

        I,Jarnes Lo Morford,under penalty ofpttury,dCpOSc and say thatl           m an Assistant
                                                                                  ι

United Statcs Attorllcy for the Northerll District of Ohio,and the attorlley for thc plaintiffin the


within cntitled action. The foregoing Complaint in Forfeiture is based upon infollllation

offlcially providcd to FnC and,to rny knowlcdgc and bclict iS true and corrcct.




                                                                    rford(C腸 6「 0005
                                                        Assistant United States Attorney,   N.D.Ohio



        Swomto and subscHbed h my presenceths 2 1」 day OfMay,2019.
ヽヽヽ




                  ′




                                                                        A―J.Duras
                                                                          Stateげ 0筋
                                                                 No協ッPu6眈 ′
                                                           My Commts〔         ゝ―
                                                                         れE゛も ヽ f a。 こ、
                                                                        “
                                       Case: 1:19-cv-01231 Doc #: 1-1 Filed: 05/30/19 1 of 2. PageID #: 9
JS,l4         (Rev.06/17)
                                                              CIVIL COVER SHEET
                                                  l:溜 撃I:咄 謝鬱    :認 器:l濯 Uil∬ ι   霊:砕 忌 羅lЪ 鳴翼
                                                                                             聾  謝酔W機鵠興晰tPそ 冊ぶ
                                                                                                              お
:路         臓貿
            11鴨
              :も            .I」   ∬
                                  品:lttctti:虐 ∬ ENSrRυ c770NS OⅣ
                                               '‰                   CF OF[HIS′ 0鳳
                                                                 iS■〕
                                                                                      銀        楷             ハ/″ λT P′
                                                                                                                         :』
                                                                                                                                         イノ
                                                                                                                                                                                                                                               i『


I。
          (a)PLAINTIFFS                                                                                                                     DEFENDANTS
∪nted States of Amenca                                                                                                                  $102,412.00 U.S. Currency and (3) Firearms seized from Darnell
                                                                                                                                        Emory on 0211312019 pursuant to the execution of a search warrant
          (b)COunw ofRcsidcncc ofFlrst Listcd                     Plaintiff                                                              County of Residence of First Listed Defendant Cuyahoga County
                                                  prん vこ /s
                                             kて ち
                                                ら                PttLVr/FF C′ Sa,                                                                                    (IN Ll.5. PI,AINTIFF CASES ONLY)
                                       `1ら
                                                                                                                                            NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                         THE TRACT OF LAND INVOLVED.

          (C)   Attomeys (lrirm    Name, Address, and |'elephone Number)                                                                    Attomeys (lf Knou'n)

James L. Morford, Assistant U.S. Attorney - 400 U.S. Court House,                                                                       Steven Bradley, Esq., Marein & Bradley, 222 Leader Building - 526
801 West Superior Avenue, Cleveland, Ohio 441 13 - 216.622.3743                                                                         Superior Avenue, Cleveland, Ohio 44114 - office: 216.781 .6010

II.BASIS OF JURISDICTION″                                        ピ″7ツ Ⅲ
                                                                ヵご                        εぉθ
                                                                                            .`ル ￨ソ                            IⅡ .CITIZENSHIP OF PRINCIPAL                          PARTIES/Pね                   cθ   `χ "′ ″0″ βα ″P′ α
                                                                                                                                                                                                                                   ヵ    レ′
                                                                                                                                                                                                                                         ′
                                                                                 '77r'η
                                                                                                                                       ″D′ ν
                                                                                                                                           σおア
                                                                                                                                             ク(レ saS`乃 初                                                            “ ′θallヵ ′Dψ ′dα ″
                                                                                                                                                                                                                α″′0″                 リ
ぼ l U S Govcnlmellt                            □ 3 Federal QucsIOn                                                                    `Fο                            PTF      DEF                                              PTF             DEF
                Plalntl「                                     νο″″″′NO′ αPαヮ                                                     Cijzcn ofTLs Statc                   E3 1 El l lncorpOrated ο″Rttcipal Placc                       □      4      口4
                                                            `4S Gο                                                                                                                        0f Bushcss h l■ is State

E12 U S Govenlment                             E14 Diverslty                                                                    Cijzen OfAnotller State              口2      E1 2 1ncOrporatcd a7″           Pnncipal Place        □      5      □    5
                Defendant                                   αttiCa″     crrrz●   _力 ″げParrles,″ ″θ
                                                                                                 ″〃η                                                                                       0f Busincss ln Another State


                                                                                                                                Cibzen Or SllbJect ofa               口   3   E1 3 Foreign Natlon                                   E1 6          □6

IV.NATURE OF SUIT rル εθα′                               ,          in One Box                                                                                                  Click hcrc fo■


ElI l0 Insumce                      PERSONAL INJtlRY           PERSONAL INJURY                                                  ぼ 625 Dmg Related Se12■        lre       E1422 APpea128 USC 158                 E1375 False Ciauns Act
ロ 120 Muine                      E1310 Airplanc              口 365 Persond lttШ げ ―                                                     of Proptty 21 USC 881            EJ 423 Withdrawal                      E1376 Qlu Tmn(31 USC
□ 130 Miller Act                 □ 3 1 5 AiIPlallc Prodtlct     PrOduct Liabillty                                               □ 6900由 cr                                       28 USC 157                             3729(a))
□ I 40 Negotiable lnstrummt             Liablliり         E1367 Health Care/                                                                                                                                     口 400 Statc Reapportlonlnent
ロ I 50 Recovery of Overpalment   E1 320 Assault,Libel&            Pharlnaccutlcal                                                                                                                               口 410 Anjれ st
       & Enforcement of Judgment        Siander                 Pcrsonal■ ll町                                                                                            口 820 Copy●    ghts                    口   430 Banks and Bankhg
ロ l5l Medicue Act                口 330 Fcdcral Employcrs'       Product Liabiliv                                                                                         E1830 Patent                           口   450 Commcrcc
ロ I 52 Recovery ofDefaulted             Liabnity         E1 368 Asbestos Personal                                                                                        E1835 Patent‐ Abbreviated              EJ 460 Dcportadon
       Student Lom               口 340 Mannc                     l両 岬 PrOduct                                                                                                   Ncw Drug ApplicadOn             0 470 Rackctccrln■ uen∝ d           alld
               (Excludes Veterms)             E1345 Marlnc Product                                   Liabiliv                                                                                                          COmlpt Orgalllzatlons
□




          153 Recovqy of Overpalment                   Liabiliげ                           PERSONAL PROPERTY                                                                                                     □ 480 Consumcr Crcdlt
               of Vetem's Benefits            E1350 Motor Vchlclc                     口 370 0ther Fraud                             710 Falr Labor Standards             E1861 HIA(139                          E1490 Cable/Sat Tv
□ □ □ □




          160 Stockholders' Suits             E1355 Motor Vclliclc                  E1 371 Tru伍 in Lcndlng                              Act                              E1862 Black Lung(923)                  口 850 Secundcs/Conlmodities/
          I 90 Other Contract                         Product Liability               E1 380 0her Pesonal                           720 Labor7Managcmcnt                 口 863 DIWCDハいⅣ (405(g))                        Exchangc
          195 Contract Product Liability      E1360 0dlcr Pcrsonal                         PrOperり Danlagc                              RelatiOlls                       □ 864 SSID Title XVI                   E1890 0dlcr Statutoり Ac6ons
          196 Fmchise                                 l両    岬                 E1385 Propett DaFnttC                                 740 Rallway Labor Act                口 865 RSI(405(3))                      E1891 Agncul― l         Acts
                                              EJ 362 Pcrsonal lttuリ       ー                         PrOduct Liablli″            O   751 FmilymdMedical                                                          E1893 Envmlunental Matters
                                                                                                                                         Leave Act                                                              □ 895 FrccdOm oflnfonnatlon
                                                                                                                                    790 Other Labor Litigation                                                         Act
□ 210 Land Condclrlnation                     E1440 0ther Ci宙 l kghts                               Habeas Corpus;                  791 Employee Retirment                   870 Taxes(U S Plamtlr              口 896 Arbitration
                                                                                          ロ ロ




口 220 ForcCiosurc                             日 441 Votlng                                          463 Alien Deminee                   Income Secuity Act                       or Dcfcndallt)                 口 899 Adnli壼 strative     P10ccdure
□ 230 Rent Lcase&EJeo● nent                   □ 442 Emploン mcnt                                     510 Motions to Vacate                                                    871 1RS― ―Thid    P町                      Act7Review or Appca1 0f
E1240 TOrts to Land                           口 443 HOusing/                                           Sentenw                                                                   26 USC 7609                           Agcncy Declsion
                                                                                          ロ ロ




E1245 Tort Product Liabiliり                           Accommodadons                                 530 Geneml                                                                                                  口 950 ConsttldOnali,Of
□ 290 Al1 0tller Rcal PrOpe守                  E1445 Amer wDisablitcs―                               535 Death Penalty                                                                                                  State Statutcs
                                                    Emplttment                                      Other:                          462 Natlr,117ntlon ApplicatiOn
                                                                                          ロ ロ ロ ロ




                                              E1446 Amer w7Disabilijcs―                             540 Mmdmus & Other              465 0ulcrlnlmtttlon
                                                    Other                                           550 Civil tughts                    Acjons
                                              口 448 Education                                       555 Prison Condition
                                                                                                    560 Civil Detainee -
                                                                                                       Conditions of
                                                                                                       Confinement

V.ORIGIN″                    ″ε
                              θαだ χⅢ″伽′βα θ″
                                           71y


Xl躊 鳳ng □2 ξ 甜 °
               m
                                           ttRき
                                                                        D 3          Remanded from
                                                                                     Appellate Court
                                                                                                                          D4    Rernstated or           D   5 Transfened fiom           E1 6 Multidistrict                 E18 Multidistrict

                                                                                                                                                                                                                                艦 m―
                                                                                                                                Reopened                      Another District                    Litigation―
                                                                                                                                                                                                  Transfer
                                                    Cite the U.S. Civil Statute under which you are flling (Do not                            cite   jurisdictional statat* unl6s diveoig4

VI.CAUSE OF ACTION                                  Brief description ofcausc:
                                                    civ‖    forfelture acJon under 21 U S C                                   Sections 881                  &881                and 18 U                             92.
    REQUESTED IN                                        CHECK IF THISIS A CLASS ACT10N                                              DEヽ IAヽ DS                                      CHECK YES only ifdcmanded                 in complaint
    COpIPLAINT:                                         UNDER RULE 23,F RCvP                                                                                                        JURY DEIIAND:                   EI Ycs         EEI No

VIIIo RELATED CASE(S)
     IF ANY                                           (See      instructions).
                                                                                      JUDGE                      SOIOMON                                                     DOCKET NUMBER l:19‐ CR… 170
DATE                                                                                                   NA
05/30/2019

          RECEIPT#                                                                                                                                                                                ∬AG   JUDGE
                         Case: 1:19-cv-01231 Doc #: 1-1 Filed: 05/30/19 2 of 2. PageID #: 10

                                                 UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF OHIO

 l.                 Civil Categories: (Please check one cateoorv onlv).


                     1.    A           GeneralCivil
                     2.    n           Administrative Review/Social Security
                     3.    ||-l
                           [__t        Habeas Corpus Death Penalty
           tlf under Title 28,
                               52255, name the SENTENCING JUDGE:

                                                       CASE NUMBER:
ll,        REI-ATED OR REFILED CASES. See LR 3. 1 which provides in pertinent part: "lf an action is   fi led or removed to th is court
           and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
           subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
           the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
           bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

           This action   is ZlSUfeO,o
                                      "nother
                                                       PENDTNG criminat   case. This action   ifl    REFTLED   pursuant to LR 3.1

lfapplicable, please indicate on page     1 in   section Vlll, the name of the Judge and case number.

lll.   ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shalt be fited at any of the
       divisional offices therein. Actions involving counlies in the Western Division shall be filed at the Toledo office. For the
       purpose of determining the proper division, and for statistical reasons, the following information is requesled.

       ANS\A/ER ONE PAMGRAPH ONLY. ANSWER PARAGMPHS 1 THRU 3IN ORDER. UPON FINDING WHICH
       PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP,

       (   1)      R$ideni defendant.     lf the defendant resides in a county wathin this district, please set forth the name of such
       countv
       cou1fu7. Cuyahoga
       6iEi[Ion      For the purpose of answering the above, a corporation is deemed to be a residentotthatcounty in which
       it has its principal place of business in that district.

       (2\         Non-Resident defendanl lf no defendant is a resident of a county in this district, please set forth the county
                   wherein the cause of action arose or the event complained of occurred.
       COUNTY:

       (3)         Other Casss. lf no defeDdant is a resident of this district, or if the defendant is a corporation not having a principle
                   place of business within the district, and the causg of action arosB or the event complained of occurred outside
                   this district, please set forth thetounty of the plaintiffs residence.
       EOUNry:

lV.    The Counties in.the Northerf District of Ohlo are divided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate division.

       EASTERN DIVISION

             l-l o**o,                           (counties: Carroll, Holmes, Portage, Stark, summit, Tuscarawas and wayne)
             l/ | CLE /ELAND                     (Cduhtios: A6hland, Ashtabuta, CraMord, Cuyahoga, Geauga, Lake,
             i.-                                            Lorain, Medina and Richlend)
             ll I YOUNGSTOWN                     (Countio3: Columbiana, Mahoning and Trumbutl)

       WESTERN DtVtStON

                    TOLEDO                       (Counties: Allen, Auglalze, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                                  Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                                  Vanwert, Williams, Wood and Wyandot)
           Case: 1:19-cv-01231 Doc #: 1-2 Filed: 05/30/19 1 of 1. PageID #: 11



                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

WITED STATES OF ANIERICA,                       )CASE NO.
                                                )
                             PlaintifQ          )

                                                )JUDGE
                V.                              )

                                                )
$102,412.001N U.S.CUttNCY SEIZED                )
FROM DARNELL ENIIORY ON 02/13/19                )
PURSUANT TO THE E刈 CUTION OF A                  )
SEARCH WARRANT,and                              )

                                                )
THREE(3)FIREARNIS SEIZED FROⅣ I                 )
DARNELL EMttRY ON FEBRUARY 13,                  )
2019,PURSUANT TO THE EXECUTION                  )
OF A SEARCH WARRANT,                            )

                                                )
                             Defendants. )          PRAECIPE

       The United States of America respectfully requests that the Clerk of this Court issue the

attached Warrant of Arrest in Rem to the Federal Bureau of Investigation (FBI) pursuant to Rule

G(3XbXi) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

                                                     Respectfully submitted,

                                                     Justin E. Herdman
                                                     U.S. Attorney, Northern District of Ohio


                                                                    レ          づ
                                                     James             (Ohi9      657)
                                                                            Attomey, N.D. Ohio
                                                     Carl B. Stokes U.S. Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113
                                                     216.622.3743/Fax:216.522.7499
                                                     」amcs.Morford@uSd●・   gOV
              Case: 1:19-cv-01231 Doc #: 1-3 Filed: 05/30/19 1 of 1. PageID #: 12




                 復■112b           l勇 )tat2ダ            鵬)iメ trict(じ ●
                                                       う            urt
                                     NORttHERN DISttRICT OF OHIO

                                                                                   WARRANT OF
                                                                                  ARuST」 いrREル ィ

TO:    THE FEDERAL BШ AU OFINVESTIGATIttN AND/OR ANY OTHER DULY
        AUTHORIZED LAW ENFORCEMENT OFFICER:
         WHEREAS, on May30.2019 a                                 Complaint in Forfeiture
was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United States,
against:

CATS Asset ID No.: 19-FBI-003100: Taurus 9mm pistol, serial number: TLM79086 with ammunition.
                                  Taurus .357 revolver, serial number: KTl8367 with ammunition.
                                  Smith & Wesson 40 caliber pistol, serial no.: DUH027l with ammunition.

         and WHEREAS, the defendant firearms are currently in the possession, custody, or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a Warrant of Arrest In Rem for the arrest of the
defendant fi rearms; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the Warrant of Arrest In Rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant frearms by serving a copy of this warrant on the
custodian in whose possession, custody, or control the firearms are presently found, and to use whatever means may
be appropriate to protect and maintain their custody until further order of this Court.

           YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


 WITNESS THE HONORABLE                                         UNITED STATES DISTRICT」   UDGE AT


DATE
May 30,2019

                               DEPUTY CLERK



                                    Returnable 60    days after issue.

                                  FEDERAL BUREAU OFINVESTIGATION
DISTRICT                                                                                       DATE EXECUTED



PRNTED NAME                                                    SIGNATURE
         Case: 1:19-cv-01231 Doc #: 1-4 Filed: 05/30/19 1 of 1. PageID #: 13



                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )CASE NO.
                             Plaintl鶴
                                                  JUDGE
               V.


$102,412.001N U.S.CURRENCY SEIZED
FROⅣI DARNELL EⅣ IORY ON 02/13/19
PURSUANT TO THE EXECUTIttN OF A
SEARCH WARRANT,and
THREE(3)FIREARNIS SEIZED FROM
DARNELL ENIIORY ON FEBRUARY 13,
2019,PURSUANT TO THE EXECUTION
OF A SEARCH WARRANT,
                             Defendants.          PRAECIPE

       The United States of America respectfully requests that the Clerk of this Court issue the

attached Warrant of Arrest in Rem to the United States Marshals Service (USMS) pursuant to

Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                    Respectfully submitted,

                                                    Justin E. Herdman
                                                    U.S. Attorney, Northem District of Ohio


                                                                ´
                                                                                      7)
                                                                 ited S       itorney, N.D. Ohio
                                                    Carl B. Stokes U.${ourt House
                                                    801 West Superi6r Avenue, Suite 400
                                                    Cleveland,Ohio 44113
                                                    216.622.3743/Fax:216.522.7499
                                                    Jamcs.Morford@uSda.gov
              Case: 1:19-cv-01231 Doc #: 1-5 Filed: 05/30/19 1 of 1. PageID #: 14




                  口
                  鷹■lteb           J勇 )tat2メ           鵬)1メ trict(じ ●
                                                       う            urt
                                     NORttHERN DISTRICT OF OHIO

                                                                                   WARRANT OF
                                                                                  ARREST」 hrRE″

TO:    THE UNITED STATES MARSLttL AND/OR ANY OTIIER DULY AUTHORIZED LAW
           ENFORCENIIENT OFFICER:

           WHEuAS,on        Ⅳl∼ 30,2019         a           Complaint in Forfeiture
was flled in this Court by Justin E.Herdlnan,United States Attomey for this District,on behalfofthe Unitcd States,
against:

            $102,412.00 in UoS.Currency seized iom Damell Emory on Feb■          lary 13,2019,pursuant to the
            execution ofa search warant.

            CATS Asset ID No.: 19-FBI-002794

         and WHEREAS, the defendant currency is currently in the possession, custody, or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a Warrant of Arrest In Rem for the arrest of the
defendant currency; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the Warrant of Arrest In Rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant currency by serving a copy of this warrant on the
custodian in whose possession, custody, or control the currency is presently found, and to use whatever means may
be appropriate to protect and maintain its custody until further order of this Court.

           YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


  WITNESS THE HONORABLE                                        UNITED STATES DISTRICT JLDGE AT



DATE
May 30,2019

                               )DEPUTY CLERK



                                    Returnable 60     days after issue.

                                   UNITED STATES MARSHALS SERVICE
DISTRICT                                                                                     DATE EXECUTED


u s ⅣunsHAL                                                    SIGNATURE
                            Case: 1:19-cv-01231 Doc #: 1-6 Filed: 05/30/19 1 of 1. PageID #: 15
  U.S. Department of Justice
  United States Marshals Service
                                                                                           PROCESS RECEIPT AND RETURN ″
                                                                                           &ι   i■
                                                                                                 nsr″        ε′
                                                                                                              ノ      ・Sセ ″
                                                                                                                     ′
                                                                                                               ο77S′ う   ップειο′P′ ο ∬ ろツこ
                                                                                                                                        ス∫ Ma′ T力 α′
                                                                                                        `′                             `θ


   PLAINTIFF                                                                                                               COURT CASE NUMBER
   United States of America
   DEFENDANT                                                                                                               TYPE OF PROCESS
  S102,412 00in U.S Curency seized from DarneH Emory on Febnュ ary 13,2019                                                  Warrant ofArrestin Rcm
                         ｆぐｔ

                           NAME OFINDIVIDUAL,COMPANY,CORPORATION ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEⅣ N
       SERVE               S102,412.00in U.S.Currency seized on Fcbruary 13,2019(CATS AssetID No.119-FBI-002794).
          AT               ADDRESS s″ eα ο′raノ ″αrr″ ′″′Ⅳο,0,Sra″ α″グZ/Pの aり


   SEND NOnCE OF SERVICE COPY TO RF_QUESTER AT NAME AND ADDRESS BELOW                                                  Number ofprocess to be
                                                                                                                       served with this Form 285

                     嘱    es L.Morford,Assistant U S.Attomcy
                                                                                                                       Number of parties to be
                      Office of the United States Attomey, Northem District of Ohio                                    sewed in this case
                      Carl B. Stokes U.S. Court House, 801 West Superior Avenue, Suite 400
                      Cleveland, Ohio 44113 - office: 216.622.3743
                                                                                                                       Check for service
                                                                                                                       on U.S.A.


       SPECIALINSTRUCTIONS OR OTHERINFORMATION THATヽ                         VILL ASSIST IN EXPEDITING SERVICE rIPI`J″          rra   β″strtFss″ ″イ∠rrar″ ara Иと
                                                                                                                                                               きes“     .




       /〃    Z′   η力ο″ιル ″うι
                  ′        ● α″″Es″ ″α″″rinω Иッ
                                              ″ねb″ メリS′ ″たり                    ,


Fold                                                                                                                                                                        FOld


           $102,412.00 in U.S. Currency seized from Damell Emory on February 13,2019, pursuant to the execution of a search warrant
           (CATS Asset ID No.: l9-FBI-002794).




   鉗               軍 ツ  ノロ
                       レ
                                                                                                                    TELEPHONE NUMBER

               ダ 菫 1芝丼 F項1皿 黒
                                                                                                                                                         DATE

           lI喜毛 1寧                                                                                             T    216.622.3743                         5/30/19

                            LOVF」 剛団【USE OF UoS ⅣIARSHAL                                   ONLY― DO NOT WRITE BELOW THIS LINE
   f*;.",:fifl:ffi:::'"'                             "メ
                                              Total Process   Dismct of
                                                              origin
                                                                              DistHct to
                                                                              ScⅣ e
                                                                                                Signature of Authorized USMS Deputy or Clerk                    Date

      onlyfor
   (Sign       USM 285 if more
   than one USM 285 is submitted)                             No____          No____
   I hereby certifu and retum that I --.1 hur. personally served,--l have legal evidence ofservice,           L
                                                                                                          huu. executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

       I     I hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarl<s below)

   Name and title of individual sewed (if not shown aboye)
                                                                                                                                   A person ofsuitabte  age and discretion
                                                                                                                             --l   then residing in defendant's usual place
                                                                                                                                   of abode
                                                                                                                                                                            ﹁コ
   Address (complete only di/ferent than shown above)                                                                         Date                   Time
                                                                                                                                                                                   ｍ
                                                                                                                                                                                   ｍ




                                                                                                                              Signature of U.S. Marshal or Deputy



   Service Fee             Total Mileage Charges    Forwarding Fee        Total Charges         Advance Deposits      Amount owed to U.S. Marshal. or
                           including endeawrs)                                                                        (Amount ofRefund*)


                                                                                                                                                                       $0.00
   REMARKS:



                               I CLERK OF THE COURT                                                                                         PRIOR EDI]Π   ONS NIAY BE USED
                               2 USMS RECORD
                               3 NOTICE OF SERVICE
                               4 BILLING STATEMENT+:To be retumed to thc U S        Marshal with payment,                                                           Fonn USM-285
                                 ifany alnOuntis owed Please remit promptly payable to U.S. Marshal.                                                                  Rcv 12/15/80
                               S ACKNOWЪ EDGMENT OF RECEIPT                                                                                                        Automatcd 01/00
         Case: 1:19-cv-01231 Doc #: 1-7 Filed: 05/30/19 1 of 2. PageID #: 16




                          IN THE■ INITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION


UNITED STATES OF AⅣ IERICA,                          )   CASE NO.
                                                     )
                                Plaintif鳥            )

                                                     )   JUDGE
               V.                                    )

                                                     )
$102,412.001N U.S.CUttNCY SEIZED                     )
FROM DARNELL EMORY ON                                )
FEBRUARY 13,2019,PURSUANT TO                         )
THE EXECUTION OF A SEARCH                            )
WARRANT,and                                          )

                                                     )
THREE(3)FIREARPIS SEIZED FROM                        )
DARNELL EMORY ON FEBRUARY 13,                        )
2019,PURSUANT TO THE EXECUT10N                       )
OF A SEARCH WARRANT,                                 )

                                                     )
                                Defendants.          )   NOTICE OF FORFEITURE
To:    Damell Emory
       c/o Steven Bradley, Esq. - Attomey for Darnell Emory
       Marein & Bradley
       222Leader Building - 526 Superior Avenue
       Cleveland, Ohio 441 14-1210

       The above-captioned forfeiture action was filed in U.S. District Court on May 30,2019.

A copy of the Complaint in Forfeiture is attached. If you (Damell Emory) claim an interest in

the defendant properties, the following applies.

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, you are required to file with the Court, and serve upon James L.

Morford, plaintiff   s attorney, whose address is   United States Attorney's Office, 400 United
         Case: 1:19-cv-01231 Doc #: 1-7 Filed: 05/30/19 2 of 2. PageID #: 17



States Court House, 801 West Superior Avenue, Cleveland, Ohio 44113, a verified claim to the

defendant properties within 35 days after your receipt of the complaint. The claim shall contain

the information required by Rule G(5) of the said Supplemental Rules. Additionally, you must

file and serve an answer to the complaint, or a motion under Rule      12 of the Federal Rules   of

Civil Procedure, within 20 days after the filing of the claim, exclusive of the date of filing.   If
you fail to do so, judgment will be taken for the relief demanded in the complaint.

                                                       Respectfully,

                                                       Justin E. Herdman
                                                       U.S. Attorney, Northern District of Ohio




                                                       J                            400s6s7)
                                                                               Attorney, N.D. Ohio
                                                       Carl B.         11S. Court House
                                                       801 WeSt        ior Avenue, Suite 400
                                                       Clevelanこ Ohio 44113
                                                       216.622.37 43 I F ax 216522.7 499
                                                       James.Morford@usdoj gov  .




Date: May 30,2079
                                                  つん
